People ex rel. Nance v Artus (2018 NY Slip Op 04172)





People ex rel. Nance v Artus


2018 NY Slip Op 04172


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, TROUTMAN, AND WINSLOW, JJ.


637 KAH 16-01802

[*1]THE PEOPLE OF THE STATE OF NEW YORK EX REL. ALEX NANCE, PETITIONER-APPELLANT,
vDALE ARTUS, SUPERINTENDENT, ATTICA CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT. 


KATHRYN FRIEDMAN, BUFFALO, FOR PETITIONER-APPELLANT.
ALEX NANCE, PETITIONER-APPELLANT PRO SE.

	Appeal from a judgment (denominated order) of the Supreme Court, Erie County (John L. Michalski, A.J.), entered July 13, 2016 in a habeas corpus proceeding. The judgment, insofar as appealed from, denied the petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Entered: June 8, 2018
Mark W. Bennett
Clerk of the Court